116 F.3d 486
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Carlos SILVA-DELGADO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70306.
United States Court of Appeals, Ninth Circuit.
June 19, 1997.

Before REINHARDT, T.G. NELSON, and HAWKINS, Circuit Judges.


1
ORDER*


2
This appeal is dismissed for lack of jurisdiction.  Duldulao v. INS, 90 F.3d 396, 399 (9th Cir.1996).



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.Rule 36-3